                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     JACQUELINE ZHANG,                                  Case No. 17-CV-00007-LHK
Northern District of California
 United States District Court




                                  13                       Plaintiff,                       ORDER RE: DEFENDANTS’
                                                                                            OBJECTION TO PLAINTIFF’S
                                  14              v.                                        DESIGNATIONS OF DEPOSITION
                                                                                            TRANSCRIPTS AND WRITTEN
                                  15     COUNTY OF MONTEREY, MONTEREY                       DISCOVERY AND PLAINTIFF’S
                                         COUNTY RESOURCE MANAGEMENT                         ERRATA DESIGNATION
                                  16     AGENCY, and MONTEREY COUNTY
                                         PARKS DEPARTMENT,                                  Re: Dkt. No. 158
                                  17
                                                           Defendants.
                                  18

                                  19          As Defendants’ May 28, 2021 Objection, ECF No. 158, notes, Plaintiff’s May 24, 2021

                                  20   Designation of Deposition Transcripts and Written Discovery (“Designation”), ECF No. 148, and

                                  21   Plaintiff’s May 25, 2021 Errata Designation (“Errata”), ECF No. 151, violate this Court’s

                                  22   Guidelines for Final Pretrial Conferences in Jury Trials in multiple ways. The Court’s Guidelines

                                  23   state as follows:

                                  24          At least 14 days before trial, the parties shall file and serve any excerpts of deposition

                                  25          testimony or other discovery to be offered at trial, other than solely for impeachment or

                                  26          rebuttal. (A hard copy of the designated deposition testimony with page and line

                                  27          references, or the interrogatory response or admission shall be provided.)
                                                                                        1
                                  28   Case No. 17-CV-00007-LHK
                                       ORDER RE: DEFENDANTS’ OBJECTION TO PLAINTIFF’S DESIGNATION OF DEPOSITION TRANSCRIPTS
                                       AND WRITTEN DISCOVERY AND PLAINTIFF’S ERRATA DESIGNATION
                                   1           Plaintiff’s Designation failed to provide any line references for Plaintiff’s 172 pages of

                                   2   designated deposition testimony. Plaintiff’s Designation failed to identify any excerpts of the 81

                                   3   pages of interrogatory responses or written responses to document production requests. Plaintiff’s

                                   4   Designation failed to provide a hard copy of the designated deposition testimony, the interrogatory

                                   5   responses, or the written responses to document production requests.

                                   6           Plaintiff’s Errata was untimely. Plaintiff’s Errata included 172 pages of deposition

                                   7   testimony, but failed to designate any line references. Plaintiff’s Errata included 31 pages of

                                   8   interrogatory responses and 50 pages of written responses to document production requests, but

                                   9   failed to identify any excerpt of these documents to be offered at trial. ECF No. 151 Exhs. D, E.

                                  10   In total, Plaintiff’s Errata designated 260 pages of deposition transcripts and written discovery

                                  11   responses and failed to identify any excerpts to be offered at trial.

                                  12           Despite Defendant’s Objection, Plaintiff has failed to cure these deficiencies in the last two
Northern District of California
 United States District Court




                                  13   weeks. Conceding her failure to comply with the Court’s Guidelines, Plaintiff’s May 31, 2021

                                  14   Response to Defendant’s Objection states: “If the Court feels that the Interrogatories should not be

                                  15   presented in Plaintiff’s case in chief due to this error, Plaintiff can reserve reliance on them to the

                                  16   cross examination and rebuttal if needed.” ECF No. 165. Because of Plaintiff’s failure to comply

                                  17   with the Court’s Guidelines, the Court precludes Plaintiff from introducing or presenting

                                  18   Defendants’ interrogatory responses or written document production responses in Plaintiff’s case

                                  19   in chief.

                                  20           As to deposition transcripts, Plaintiff’s May 31, 2021 Response to Defendant’s Objection

                                  21   claims that Plaintiff will read all 172 pages of deposition transcripts in their entirety despite a 7

                                  22   hour time limit on Plaintiff’s trial evidence, which consists of both direct and cross examinations

                                  23   of all witnesses. The Court finds that Plaintiff’s claim strains credulity. Plaintiff is required to file

                                  24   page and line references for her designated deposition testimony by 1 p.m. on June 7, 2021 or

                                  25   Plaintiff will be precluded from presenting such deposition testimony in Plaintiff’s case in chief.

                                  26   Plaintiff’s case in chief is expected to begin in the afternoon of June 7, 2021, so Plaintiff should

                                  27
                                                                                          2
                                  28   Case No. 17-CV-00007-LHK
                                       ORDER RE: DEFENDANTS’ OBJECTION TO PLAINTIFF’S DESIGNATION OF DEPOSITION TRANSCRIPTS
                                       AND WRITTEN DISCOVERY AND PLAINTIFF’S ERRATA DESIGNATION
                                   1   know what designated deposition testimony excerpts she intends to offer at trial.

                                   2          Defendants’ Objection additionally contends that Plaintiff cannot introduce deposition

                                   3   transcript testimony for Mark Mariscal or John Guertin because they are not parties to the

                                   4   litigation, neither of them was employed by the County at the time of their deposition, and both

                                   5   will be available to testify at trial. Id. at 3. Federal Rule of Civil Procedure 32 provides that a

                                   6   deposition may be used against a party on three conditions: (1) “the party was present or

                                   7   represented at the taking of the deposition or had reasonable notice of it”; (2) “it is used to the

                                   8   extent it would be admissible under the Federal Rules of Evidence if the deponent were present

                                   9   and testifying”; and (3) “the use is allowed by Rule 32(a)(2) through (8).” Fed. R. Civ. P.

                                  10   32(a)(1).

                                  11          As to Guertin, Plaintiff contends that she may rely on Guertin’s deposition transcript as a

                                  12   deposition of a party under Rule 32(a)(3) or as an admission of a party pursuant to Federal Rule of
Northern District of California
 United States District Court




                                  13   Evidence 801(d)(2)(A) or (C). ECF No. 165 at 3. However, Guertin is not a party to this

                                  14   litigation. Furthermore, when Guertin was deposed, he was no longer working for the County.

                                  15   Thus, Plaintiff may not rely on Guertin’s deposition transcript as a deposition of a party under

                                  16   Rule 32(a)(3) or as an admission of a party pursuant to Federal Rule of Evidence 801(d)(2)(A) or

                                  17   (C). Accordingly, Plaintiff may rely on Guertin’s deposition testimony only for purposes of

                                  18   impeachment. See Fed. R. Civ. P. 32(a)(2) (“Any party may use a deposition to contradict or

                                  19   impeach the testimony given by the deponent as a witness, or for any other purpose allowed by the

                                  20   Federal Rules of Evidence.”). The Court will issue a separate order as to Mariscal.

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: June 6, 2021

                                  24                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  25                                                     United States District Judge
                                  26

                                  27
                                                                                          3
                                  28   Case No. 17-CV-00007-LHK
                                       ORDER RE: DEFENDANTS’ OBJECTION TO PLAINTIFF’S DESIGNATION OF DEPOSITION TRANSCRIPTS
                                       AND WRITTEN DISCOVERY AND PLAINTIFF’S ERRATA DESIGNATION
